

115 S1857 RS: To establish a compliance deadline of May 15, 2023, for Step 2 emissions standards for new residential wood heaters, new residential hydronic heaters, and forced-air furnaces.
U.S. Senate
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 579115th CONGRESS2d SessionS. 1857IN THE SENATE OF THE UNITED STATESSeptember 26, 2017Mrs. Capito (for herself, Mrs. McCaskill, Mr. Manchin, Mr. Shelby, Ms. Klobuchar, Mr. Wicker, Mr. Inhofe, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksSeptember 18, 2018Reported by Mr. Barrasso, without amendmentA BILLTo establish a	compliance deadline of May 15, 2023, for Step 2 emissions standards for new
			 residential wood heaters, new residential hydronic heaters, and forced-air
			 furnaces.
	
		1.Step 2 compliance deadline for new residential wood heaters, new
			 residential hydronic heaters, and forced-air furnaces
 (a)In generalWith respect to the final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces (80 Fed. Reg. 13672 (March 16, 2015)), the compliance deadline for Step 2 emissions standards shall be May 15, 2023.
 (b)Technical and conforming changesNot later than 60 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall finalize such technical and conforming changes to rules and guidance documents as may be necessary to implement subsection (a).September 18, 2018Reported without amendment